       Case 1:19-cv-07977-RA-SDA Document 172 Filed 07/25/20 Page 1 of 4

                                            THE LAW OFFICE OF
                       JOSHUA MOSKOVITZ
The Woolworth Building                                                                  www.moskovitzlaw.com
233 Broadway, Suite 2220                                                                  Tel. (212) 380-7040
New York, New York 10279                                                                   Fax (888) 398-0032

                                                             July 24, 2020
VIA ECF
Honorable Stewart D. Aaron
United States Magistrate Judge
United States Courthouse
500 Pearl Street                                                                                         7/25/2020
New York, New York 10007

                 Re:      Sughrim et al. v. State of New York et al., No. 19-cv-07977 (RA)(SDA)

Dear Magistrate Judge Aaron:

        As Plaintiffs’ counsel, we write to respond to Defendants’ letter seeking a discovery
conference (Dkt. 167). The State seeks to compel Plaintiffs to produce copies of “all” their
religious texts, documentation of “all” financial contributions to religious organizations, and
copies of every correspondence they have ever sent or received concerning their religious beliefs.
The purported basis for this impossibly overbroad demand is the State’s claim that the sincerity
of Plaintiffs’ religious beliefs is an issue in this case. The State is wrong. This lawsuit concerns
decisions by state officials to discipline Plaintiffs for wearing beards for religious reasons, while
other officers were allowed to wear beards for secular reasons without discipline. None of the
information the State now seeks was requested or considered in making these decisions. The
information state officials knew when they made those decisions, and the information the State
considered when it granted Plaintiffs religious accommodations (in response to this lawsuit), has
already been exchanged. When the government seeks to compel First Amendment information
like this, it must show a “compelling” need. The State has not done so; and it failed to apprise the
Court of Supreme Court and Second Circuit authority concerning this well-established
constitutional privilege.

        Notwithstanding the constitutional concerns raised by Defendants’ discovery demands,
and without waiving Plaintiffs’ objections to these demands, Plaintiffs propose to produce the
following in consideration of Your Honor’s statements during the July 22 conference: (1) the
publisher and date of publication for religious texts Plaintiffs possess; (2) copies of any
statements they made concerning their religious beliefs in wearing beards, posted in the past five
years on social media accounts they control; and (3) photographs of themselves they posted in
the past five years on social media accounts they control.1 Plaintiffs oppose – as overbroad,
irrelevant, harassing, and violative of the First Amendment – the State’s request for “all
documents” concerning Plaintiffs’ financial contributions to religious organizations and “all”
private correspondence revealing “personal information, including . . . religious information.”
Plaintiffs also maintain their objections to Defendants’ requests for admissions, which are
improper and cannot be answered.
        1
           We were unable to confer with Defendants’ counsel about this proposal because of the short time between
the July 22 conference and this submission, during which we were working to solidify this proposal.
        Case 1:19-cv-07977-RA-SDA Document 172 Filed 07/25/20 Page 2 of 4

THE LAW OFFICE OF JOSHUA MOSKOVITZ                                                                    July 24, 2020
                                                                                                             Page 2

    1. The State’s Demands for “All” Records Concerning Plaintiffs’ Religious Beliefs Are
       Overbroad, Irrelevant, Harassing, and Violate the First Amendment

        The State’s requests are overbroad. For example, the State demands “all documents
referring to, relating to, or otherwise evidencing [Plaintiffs’ religious] beliefs,” without any time
limitation (Defs’ Ex. A ¶ 22). Another request demands “all personal information, including . . .
religious information or religious preferences posted . . . on any social media website or using
any social media platform or application” (id. ¶ 24). This arguably encompasses every message
and comment Plaintiffs have ever posted on any social media platform.

       In addition, these demands seek information that is irrelevant to this case. The only
relevant information about Plaintiffs’ beliefs is what the state officials considered when they
denied accommodations to Plaintiffs and disciplined them for having beards. Those records have
been exchanged. As the Supreme Court recently clarified, the First Amendment prohibits adverse
employment action motivated by perceived First Amendment activity, even if that perception
was wrong. Heffernan v. City of Paterson, 136 S. Ct. 1412, 1418 (2016).2 Thus, the question is
not whether Plaintiffs’ religious beliefs were sincere – which the State has never questioned – it
is whether the decision to discipline them was based on an improper motive.3

        Philbrook v. Ansonia Bd. of Educ., 757 F.2d 476 (2d Cir. 1985), which the State cites
because it said courts must analyze the sincerity of religious beliefs in claims like this, is
inconsistent with Heffernan. But even if Plaintiffs must make a prima facie showing that they
have a bona fide religious belief, the far-reaching information Defendants seek is irrelevant.
“The burden on plaintiff [to show a sincere religious belief] is not a heavy one,” because courts
“must avoid any test that might turn on ‘the factfinder’s own idea of what a religion should
resemble.’” Id. at 482 (quoting L. Tribe, American Constitutional Law § 14-11, 861 (1979)).
Philbrook rejected as “unpalatable” the school board’s attacks on the sincerity of the plaintiff’s
religious beliefs. The State’s effort to question the sincerity of Plaintiffs’ religious beliefs in this
case is equally unpalatable.

    2. The State’s Demands Run Afoul of the First Amendment

       Although the State dismisses the First Amendment privilege in a footnote without
discussion, it is a well-established privilege. See, e.g., NAACP v. Alabama, 357 U.S. 449, 463
(1958); New York State Nat. Org. for Women v. Terry, 886 F.2d 1339, 1355 (2d Cir. 1989)
(“NOW”); Int’l Soc’y for Krishna Consciousness, Inc. v. Lee, No. 75 Civ. 5388 (MJL), 1985 U.S.
Dist. LEXIS 22188 (S.D.N.Y. Feb. 28, 1985).4 Application of that privilege first requires the

         2
            Heffernan dealt with political activity, but the Court’s decision rested on language in the First
Amendment that applies to every clause, including the Free Exercise Clause. See Heffernan, 136 S. Ct. at 1418-19.
         3
           The State contends that Roland Sofo “put the sincerity of his religious beliefs at issue” because the State
denied his accommodation request because, it said, his belief was a “personal preference” and not a religious belief.
See Defs.’ Ltr. (Dkt. 167) at 3 n.3. Thus, it is not the sincerity of Sofo’s belief that is at issue, but the State’s
misguided decision that his belief was not religious. That decision violates the First Amendment and Title VII. See
Philbrook v. Ansonia Bd. of Educ., 757 F.2d 476, 481 (2d Cir. 1985) (“it is . . . necessary, for a court to engage in
analysis of the sincerity -- as opposed, of course, to the verity -- of someone’s religious beliefs in both the free
exercise context and the Title VII context” (emphasis added and citations omitted)).
         4
           Plaintiffs provided these authorities to the State (see Dkt. 166-1), but Defendants chose not to apprise the
Court of these decisions, nor offer any reason to distinguish them.
       Case 1:19-cv-07977-RA-SDA Document 172 Filed 07/25/20 Page 3 of 4

THE LAW OFFICE OF JOSHUA MOSKOVITZ                                                     July 24, 2020
                                                                                              Page 3

party opposing discovery to make “a prima facie showing of arguable first amendment
infringement.” Perry v. Schwarzenegger, 591 F.3d 1147, 1160 (9th Cir. 2010) (internal quotation
marks omitted). In making this showing “the burden is light.” NOW, 886 F.2d at 1355.

        Defendants’ discovery requests tread on Plaintiffs’ First Amendment rights. The State has
demanded every religious text and communication concerning Plaintiffs’ religious beliefs, as
well as “all” records of their financial contributions to religious organizations. These requests
invade the rights of free exercise and association. If allowed, the State’s demands will infringe
Plaintiffs’ First Amendment rights and will have a chilling effect on other officers, who will be
afraid to challenge decisions concerning their religious freedoms. See Perry, 591 F.3d at 1160.

        Thus, the State must show a “compelling” need for this information. NOW, 886 F.2d at
1355; Int’l Soc’y for Krishna Consciousness, 1985 U.S. Dist. LEXIS 22188, at *24-56. It cannot
make that showing. In addition to being overbroad, the State’s requests are irrelevant to any issue
in this case. The State denied Plaintiffs religious accommodation requests without considering
the sincerity of Plaintiffs’ beliefs and then granted those accommodations in response to this
lawsuit without considering any of the information the State now seeks.

   3. The State’s Requests to Admit are Improper and Cannot be Answered

       Defendants seek to compel Plaintiffs to respond to three Requests to Admit: (1) “that
wearing facial hair is not one of the five (5) tenets or pillars of the Islamic faith;” (2) “that the
teachings in the Quran, Sunnah, or Hadith do not specify the length at which a Muslim man must
grow facial hair;” and (3) “that the Islamic teachings contain no universal requirement for
Muslim men to wear facial hair.” Plaintiffs properly objected to these requests because key terms
have no discernable definition and these requests are irrelevant to any issue in this case.

        Requests for admission are limited to “facts, the application of law to fact, or opinions
about either,” and “the genuineness of any described documents.” Fed. R. Civ. P. 36(a)(1).
“Requests for admission should be simple and direct. . . . The requesting party bears the burden
of drafting the request clearly and specifically so that the responding party can easily agree or
disagree.” 7 Moore’s Federal Practice § 36.10(6) (3d ed. 2016); see also Dubin v. E.F. Hutton
Grp. Inc., 125 F.R.D. 372, 375 (S.D.N.Y. 1989) (“Each request . . . must be direct, simple and
limited to singular relevant facts . . . so that it can be admitted or denied without explanation.”).

        Defendants’ requests are quite the opposite. They ask Plaintiffs to admit as fact what
amount to philosophical questions about religion. By insisting that “the Islamic faith” and
“Islamic teachings” are “readily identifiable terms” (Defs.’ Ltr. at 3), the State fundamentally
misunderstands the nature of religious beliefs. Like all religions, Islam has myriad views about
what constitutes the true faith and its teachings. It is troubling that the State of New York fails to
appreciate this basic feature of religious belief. And even if it was clear what was meant by a
“universal requirement for Muslim men to wear facial hair,” whether that is true or not is
irrelevant. See Holt v. Hobbs, 574 U.S. 352, 362 (2015) (“even if [the plaintiff’s belief in
wearing a beard because he is Muslim was idiosyncratic] the guarantee of the Free Exercise
Clause[] is ‘not limited to beliefs which are shared by all of the members of a religious sect’”
(quoting Thomas v. Review Bd. of Indiana Empl. Sec’y Div., 450 U.S. 707, 715-716 (1981)).
              Case 1:19-cv-07977-RA-SDA Document 172 Filed 07/25/20 Page 4 of 4

       THE LAW OFFICE OF JOSHUA MOSKOVITZ                                                   July 24, 2020
                                                                                                   Page 4

               Accordingly, Plaintiffs ask the Court to deny Defendants’ requested discovery, subject to
       the records Plaintiffs have offered to produce.

                                                            Sincerely,



                                                            Joshua S. Moskovitz
                                                            Ronald Cook, of counsel
                                                            THE LAW OFFICE OF JOSHUA MOSKOVITZ

                                                            Luna Droubi
                                                            Jonathan C. Moore
                                                            BELDOCK LEVINE & HOFFMAN LLP

       cc:     All Counsel of Record (by ECF)

ENDORSEMENT: The parties shall meet and confer in a good faith effort to reach compromise regarding the
proposal made by Plaintiffs (see footnote 1 of this letter). As part of that meet and confer process, with respect to
item 3 of this letter, the parties are directed to review this Court's Opinion and Order in Republic of Turkey v.
Christie's, Inc., 326 F.R.D. 394, 399 (S.D.N.Y. 2018). In order to provide adequate time for the parties to meet and
confer, the Court hereby extends the deadline for Defendants to reply until Friday, 7/31/2020. Defendants' reply
shall advise the Court as to any issues that remain open. SO ORDERED.
Dated: 7/25/2020
